                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          LeGretta F. Cheek,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00590-FDW-DSC
                                      )
                 vs.                  )
                                      )
        Gurstel Law Firm, P.C,        )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 14, 2020 Order.

                                               July 14, 2020




     Case 3:19-cv-00590-FDW-DSC Document 32 Filed 07/14/20 Page 1 of 1
